DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahara Junji (JP 09076529).
Junji disclose the following claimed limitations:  
	* Re clm 1, a waste liquid container (see figs 1-6), detachably attached to an attachment section that is, in a use state, positioned on a down-direction side of a discharge section/219, 223, see fig 7/ that discharges waste liquid from a liquid ejecting head/208/, the waste liquid container (see figs 1-6),
* a storage/tank, 223/ section having an inlet section that is positioned on an up-direction side and introduces the waste liquid which flows down from the discharge section/219,223/;
* an absorbing member/1, 7/ that is accommodated in the storage section/tank, 223/, forms the inlet section (fig 7)
, and absorbs the waste liquid introduced to the inlet section (figs 1-7); and
* an accumulation region (figs 1-6) that communicates with the inlet section (figs 1-7) inside the storage section/tank, 223/, is positioned on the down-direction side of the inlet section, is formed to have an area, when viewed in plan view from a top, larger than an area of the inlet section, and is configured to accumulate the waste liquid/droplet, 9/ in a bubble form/9/ (see figs 1-7).

* Re clm 2, wherein in the accumulation region/see figs 1-6/, a direction perpendicular to a direction in which the waste liquid flows down is determined by the absorbing member/7/ and an inner wall/23a/ of the storage section, by the absorbing member/7/, or by the inner wall/23a/ of the storage section (see figs 1-7).

* Re clm 3, wherein in the accumulation region, a rib/55/ that protrudes from an inner wall/53a/ of the storage section to inside the accumulation region is formed in a direction perpendicular to a direction in which the waste liquid flows down (figs 1-6).

* Re clm 4, wherein any of a recessed section, a groove section, a level difference section/7b, hollow protrusions/, and a cut-out section is formed in the absorbing member (fig 3).

* Re clm 5, a liquid ejecting apparatus (Abst., fig 7);
* the waste liquid container (figs 1-6);
* a liquid ejecting head/208/ that ejects a liquid (fig 7);
	* a discharge section/219, 223, fig 7/ that discharges waste liquid from the liquid ejecting head/208/; and
	* an attachment section (figs 1-7) which is positioned on a down-direction side of the discharge section/223/ and to which the waste liquid container/figs 1-6/ is detachably attached.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853